Citation Nr: 0011016	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  98-10 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of rheumatic 
fever.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from November 1942 to February 
1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDING OF FACT

There is no medical evidence of record that the veteran 
currently has residuals of rheumatic fever.


CONCLUSION OF LAW

The claim for service connection for residuals of rheumatic 
fever is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  In this appeal for service connection for 
cardiovascular disease as a residual of rheumatic fever, the 
threshold question to be answered is whether the appellant 
has presented evidence of a well-grounded claim; that is, one 
that is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of the claim because such 
additional development would be futile.  38 U.S.C.A. § 5107; 
Murphy, 1 Vet. App. at 81.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for cardiovascular disease may be granted if it is manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The service medical records are negative for a diagnosis of 
rheumatic fever.  Subsequent to service discharge, a letter 
received by VA in October 1944, more than a year after the 
veteran left service, from M. H. Merbitz, M.D., reported 
treating the veteran following his return from service in 
February 1943.  The diagnosis was possible articular 
rheumatism.  Dr. Merbitz doctor described treatment through 
April 1943.  Notably, he did not diagnosis rheumatic fever.  

The veteran and several lay witnesses have recently reported 
that he was seriously ill with rheumatic fever following his 
return from service.  However, the lay witnesses do not have 
the medical training and experience to diagnosis the symptoms 
during and after service as rheumatic fever.  See Grottveit, 
5 Vet. App. at 93.  Neither Dr. Merbitz nor the service 
medical records provide a diagnosis of rheumatic fever and 
the lay witnesses do not have the expertise to provide 
diagnostic evidence where the medical professionals did not.  

Current medical evidence shows treatment for various 
disorders, including a cardiovascular disability, which 
required surgery in February 1997.  However, the medical 
evidence shows that although the veteran has received recent 
treatment, there is no medical evidence that links the 
veteran's current disorders, to include a cardiovascular 
disorder, to rheumatic fever or to service.  Accordingly, 
entitlement to service connection for residuals of rheumatic 
fever is not warranted.


ORDER

Service connection for residuals of rheumatic fever is 
denied.  



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 



- 4 -




- 1 -


